DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species A (Frameless) and Species D (Gradual Transition), is acknowledged.  Election was made without traverse in the reply filed December 7, 2021.  Claims 7, 8, 21, 22, and 39 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “the loop.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a loop.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12, 14, 24, 26, and 38-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the second surface is configured to attach to the frame.”  However, claim 9 depends from claim 1 which recites that the second surface is “configured to follow a contour of a face of a user.”  As such, it is unclear how the second surface would also be configured to attach to the frame.  For purposes of examination, claim 9 will be interpreted as “wherein the first surface is configured to attach to the frame.”
Claim 10 recites the limitation “a standard goggle with a constant-compressibility cushion and a face standoff distance that is the same as the goggle.”  This limitation renders the claim indefinite at least because it is impossible to determine the metes and bounds of what would be considered a “standard” goggle.  For purposes of examination, claim 10 will be interpreted as “The goggle of claim 1, wherein the cushion has a vented area.”

Claim 14 recites the limitation “wherein a face pressure in the third zone is between approximately 25% to approximately 80%.”  This limitation renders the claim indefinite because it is no point of reference is provided (i.e. the face pressure of the third zone is between approximately 25% to approximately 80% of what?).  For purposes of examination, this limitation will be interpreted as “wherein a face pressure in the third zone is between approximately 25% to approximately 80% of the baseline face pressure.”
Claim 24 recites the limitation “a standard goggle with a constant-compressibility cushion and a face standoff distance that is the same as the goggle.”  This limitation renders the claim indefinite at least because it is impossible to determine the metes and bounds of what would be considered a “standard” goggle.  For purposes of examination, claim 24 will be interpreted as “The goggle of claim 15, wherein the cushion has a vented area.”
Claim 26 recites the limitation “both sides of the second surface.”  This limitation is indefinite because it is unclear to which “sides” of the second surface “both surfaces” 
Claim 38 recites the limitations “A goggle comprising: … a continuous and uninterrupted lattice structure comprising a plurality of lattice cells, a first surface configured to mate to a portion of the goggle; and a second surface opposite the first surface …” and “the cushion.”  These limitations render the claim indefinite at least because they claim a goggle comprising a first surface (i.e. the first surface is a part of the goggle), with the cushion being configured to mate with a portion of the goggle (i.e. if the first surface is claimed as being a portion of the goggle then how can the first surface also be configured to mate with a portion of the goggle).  For purposes of examination, claim 38 will be interpreted as reciting a cushion being a continuous and interrupted lattice structure, the first and second surfaces referring to first and second surfaces of that cushion, and the goggle comprising a frame with the first surface configured to mate with the frame.  Examiner respectfully notes that amendments to claim 38 may affect claim 40 which further recites a frame.
Claim 46 recites the limitation “both sides of the second surface.”  This limitation is indefinite because it is unclear to which “sides” of the second surface “both surfaces” refers.  For purposes of examination, this limitation will be interpreted as “a side of the second surface configured to be oriented toward the face of the user when the goggle is worn and a side of the second surface configured to be oriented away from the face of the user when the goggle is worn.”

Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2016/0158064 Favre-Felix et al.
To claim 1, Favre-Felix discloses a goggle (1) (see Figures 1-4), comprising:
a cushion (5) having a first surface and a second surface opposite the first surface, the second surface of the cushion opposite the first surface is configured to follow a contour of a face of a user when the goggle is being worn (see Figures 2-4),
wherein the cushion has a first zone (51) with a first compressibility (see Figures 2 and 4; paras. 0053, 0058), and
53) with a second compressibility that is greater than the first compressibility (see Figures 2-4; para. 0064).

To claim 2, Favre-Felix further discloses a goggle wherein the first zone is located in a brow region of the cushion that is configured to contact the brow of a user when the goggle is being worn, and wherein the second zone is located in a cheek region of the cushion that is configured to contact the cheek of a user when the goggle is being worn (see Figures 2-4; paras. 0058, 0062).

To claim 4, Favre-Felix further discloses a goggle wherein the cushion has a third zone (52) with a third compressibility that is greater than the second compressibility, wherein the third zone is located in a nose region of the cushion that is configured to contact the nose of a user when the goggle is being worn (see Figures 2-4; paras. 0053, 0059).

To claim 5, Favre-Felix further discloses a goggle wherein a spring force constant of the cushion as measured in a direction perpendicular to the second surface varies with a depth of compression (paras. 0054-0055).

To claim 6, Favre-Felix further discloses a goggle wherein the second zone and the third zone are adjacent to each other, and wherein the cushion is configured to have an immediate transition between the second pressure and the third pressure at the junction between the second and third zones (see Figures 2-4; para. 0073).

To claim 9, (insofar as definite and as best understood by Examiner) Favre-Felix further discloses a goggle further comprising a frame (2) configured to support a lens (3), wherein the first surface is configured to attach to the frame (see Figures 1-3; paras. 0044-0048).

To claim 10, (insofar as definite and as best understood by Examiner) Favre-Felix further discloses a goggle wherein the cushion has a vented area (annotated Figures 2-3, see below).

    PNG
    media_image1.png
    1008
    823
    media_image1.png
    Greyscale

claim 11, Favre-Felix further discloses a goggle wherein the cushion comprises venting channels that are configured to direct airflow from outside of a loop formed by the cushion to inside the loop formed by the cushion (annotated Figures 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Favre-Felix (as applied to claim 1, above, regarding claim 13 and as applied to claims 1 and 4, above, regarding claim 14).
To claim 13, Favre-Felix discloses a goggle wherein a face pressure in the first zone is greater than a face pressure in the second zone (paras. 0058, 0062-0064).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of Favre-Felix such that the face pressure in the second zone is between approximately 30% to approximately 80% of the face pressure in the first zone through routine optimization in attempting to achieve a desired balance between comfort and performance for the goggle.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 14, (insofar as definite and as best understood by Examiner) Favre-Felix discloses a goggle wherein a face pressure in the first zone is greater than a face pressure in the second zone and wherein the face pressures in the first and second zones are both greater than a face pressure in the third zone (paras. 0053, 0058-0059, 0062-0064).
Favre-Felix does not expressly disclose a goggle wherein a baseline face pressure of the cushion is a face pressure in the first zone wherein a face pressure in the second zone is between approximately 30% to approximately 80% of the baseline face pressure, and wherein a face pressure in the third zone is between approximately 25% to approximately 80% of the baseline face pressure.
see MPEP 2144.05).

Claims 1, 3, 15-20, 23-25, 27, 38, 40-45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,642,749 McNeal et al. in view of Favre-Felix.
To claims 1, 3, and 15, McNeal discloses a goggle (10 of Figures 2 and 8; col. 2, line 8 – col. 3, line 11), comprising: 
a cushion (28) having a first surface and a second surface opposite the first surface, the second surface of the cushion opposite the first surface is configured to follow a contour of a face of a user when the goggle is being worn (see Figures 2 and 8; col. 2, line 57 – col. 3, line 11), and 
wherein the cushion comprises a continuous and uninterrupted lattice structure (see Figures 2 and 8; col. 2, line 57 – col. 3, line 11).

However, Favre-Felix teaches a goggle (1) (see Figures 1-4) comprising a cushion (5) wherein the cushion has a first zone (51) with a first compressibility (see Figures 2 and 4; paras. 0053, 0058), and wherein the cushion has a second zone (53) with a second compressibility that is greater than the first compressibility (see Figures 2-4; para. 0064).
McNeal and Favre-Felix teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of McNeal such that the cushion has a first zone with a first compressibility, and wherein the cushion has a second zone with a second compressibility that is greater than the first compressibility as taught by Favre-Felix because Favre-Felix teaches that it is known in the art to vary the compressibility of goggle cushions based on the differing portions of the facial structure the cushion is configured to be disposed over when the goggle is worn (para. 0047).
To the limitation “wherein the lattice structure is additively manufactured,” Examiner respectfully notes that claim 15 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

claim 23, the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle further comprising a frame (12 of McNeal) configured to support a lens (14 of McNeal), wherein the cushion is configured to attach to the frame (see Figures 2 and 8 of McNeal; col. 2, lines 8-39 of McNeal).

To claim 24, (insofar as definite and as best understood by Examiner) the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the cushion has a vented area (see Figures 2 and 8 of McNeal; col. 2, line 57 – col. 3, line 11 of McNeal; the open area within cushion 28 along with openings 26 can together be considered a “vented area” because air is allowed to pass freely throughout).

To claim 25, the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the cushion comprises venting channels (26) that are configured to direct airflow from outside of a loop formed by the cushion to inside the loop formed by the cushion (see Figures 2 and 8 of McNeal; col. 2, line 57 – col. 3, line 11 of McNeal; openings 26 in cushion 28 can be considered “venting channels” at least due to their openness to the open area within cushion 28).

To claim 27, the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the cushion forms a closed loop on the interior surface of the goggle (see Figures 2 and 8 of McNeal).

To claim 16, McNeal discloses a goggle (10 of Figures 2 and 8; col. 2, line 8 – col. 3, line 11), comprising: 
a cushion (28) having a first surface and a second surface opposite the first surface, the second surface of the cushion opposite the first surface is configured to follow a contour of a face of a user when the goggle is being worn (see Figures 2 and 8; col. 2, line 57 – col. 3, line 11), and 
wherein the cushion comprises a continuous and uninterrupted lattice structure (see Figures 2 and 8; col. 2, line 57 – col. 3, line 11).
McNeal does not expressly disclose a goggle wherein the cushion is configured to create a first pressure on the face of the user in a first zone when the goggle is being worn, wherein the cushion is configured to create a second pressure on the face of the user in a second zone separate from the first zone when the goggle is being worn, and wherein the second pressure is different from the first pressure.
However, Favre-Felix teaches a goggle (1) (see Figures 1-4) wherein the cushion is configured to create a first pressure on the face of the user in a first zone (51) when the goggle is being worn, wherein the cushion is configured to create a second pressure on the face of the user in a second zone (53) separate from the first zone when the goggle is being worn, and wherein the second pressure is different from the first pressure (see Figures 2-3; paras. 0053, 0058, 0064).
McNeal and Favre-Felix teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of McNeal such that para. 0047).
To the limitation “wherein the cushion comprises an additively manufactured … lattice structure,” Examiner respectfully notes that claim 16 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 17, the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the first zone is located along a brow region (see especially Figure 4 of Favre-Felix) of the cushion and the second zone is located along a cheek region of the cushion (see especially Figure 4 of Favre-Felix), and wherein the first pressure is greater than the second pressure (see Figures 2-4 of Favre-Felix; paras. 0053, 0058, 0064 of Favre-Felix).

To claim 18, the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the cushion is configured to 52 of Favre-Felix) separate from the first and second zones when the goggle is being worn, wherein the third pressure is different from at least one of the first pressure and the second pressure (see Figures 2-4 of Favre-Felix; paras. 0053-0054, 0058-0059, 0062-0064 of Favre-Felix).

To claim 19, the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the third zone is located along a nose region of the cushion (see Figures 2-4 of Favre-Felix; paras. 0053, 0059 of Favre-Felix).

To claim 20, the modified invention of McNeal (i.e. McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the second zone and the third zone are adjacent to each other, and wherein the cushion is configured to have a gradual transition between the second pressure and the third pressure through the regions of the second and third zones immediately adjacent to each other (see Figures 2-4 of Favre-Felix; para. 0073 of Favre-Felix).

To claim 38, (insofar as definite and as best understood by Examiner) McNeal discloses a goggle (10 of Figures 2 and 8; col. 2, line 8 – col. 3, line 11), comprising:
a lens (14);
a frame (12);
a cushion (28) that is a continuous and uninterrupted lattice structure comprising a plurality of lattice cells (see Figures 2 and 8; col. 2, line 57 – col. 3, line 11),
see Figures 2 and 8); and 
a second surface of the cushion opposite the first surface (see Figures 2 and 8; col. 2, line 8 – col. 3, line 11), wherein the cushion is disposed adjacent an interior surface of the lens (see Figures 2 and 8; col. 2, line 8 – col. 3, line 11).
McNeal does not expressly disclose a goggle wherein first and second spring force constants at first and second locations, respectively, on the second surface are different, where the first and second spring force constants are measured in a direction extending between the first surface and the second surface.
However, Favre-Felix teaches a goggle (1) (see Figures 1-4) wherein first and second spring force constants at first (51) and second locations (53), respectively, on the second surface are different, where the first and second spring force constants are measured in a direction extending between the first surface and the second surface (see Figures 1-4; paras. 0052-0053, 0062-0064).
McNeal and Favre-Felix teach analogous inventions in the field of goggles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of McNeal such that the first and second spring force constants at first and second locations, respectively, on the second surface are different as taught by Favre-Felix because Favre-Felix teaches that it is known in the art to vary the compressibility of goggle cushions based on the differing portions of the facial structure the cushion is configured to be disposed over when the goggle is worn (para. 0047).

claim 40, the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the cushion is attached to an interior surface of the frame (see Figures 2 and 8 of McNeal; col. 2, line 8 – col. 3, line 11 of McNeal).

To claim 41, the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the cushion further comprises a third spring force constant that is different from the first and second spring force constants at a third location (52 of Favre-Felix) on the second surface (see Figures 2-4 of Favre-Felix; paras. 0053, 0062-0064 of Favre-Felix).

To claim 42, the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the first location is located in a brow region of the cushion, the second location is located in a cheek region of the cushion, and the third location is located in a nose region of the cushion (see Figures 2-4 of Favre-Felix; as best depicted in Figure 4 of Favre-Felix, first location 51 is at the brow region of cushion 5, second location 53 is at the cheek region, and third location 52 is at the nose region).

To claim 43, the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) teaches a goggle wherein the first spring force constant is greater than the second spring force constant and both the first and second spring force 
The modified invention of McNeal does not expressly teach wherein the first spring force constant is between approximately 100% to approximately 200% of an average baseline spring force constant of the entire cushion, the second spring force constant is between approximately 80% and approximately 150% of the baseline spring force constant, and the third spring force constant is between approximately 60% and approximately 130% of the baseline spring force constant.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the goggle of the modified invention of McNeal such that wherein the first spring force constant is between approximately 100% to approximately 200% of an average baseline spring force constant of the entire cushion, the second spring force constant is between approximately 80% and approximately 150% of the baseline spring force constant, and the third spring force constant is between approximately 60% and approximately 130% of the baseline spring force constant through routine optimization in attempting to achieve a desired balance between comfort and performance for the goggle.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

To claim 44, the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) further teaches a goggle further comprising:
513 of Favre-Felix) attached to the second surface, wherein the face layer covers the entire second surface (see Figures 2-3 of Favre-Felix; para. 0058 of Favre-Felix).

To claim 45, the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the lattice structure is at least twice the thickness of the face layer (see Figures 2 and 8 of McNeal depicting lattice structure 28 and Figures 2-3 of Favre-Felix depicting face layer 513).

To claim 47, the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the lattice structure further comprises airflow channels (26 of McNeal) that are configured to direct airflow from outside of a loop formed by the cushion to inside the loop formed by the cushion (see Figures 2 and 8 of McNeal; col. 2, line 57 – col. 3, line 11 of McNeal; openings 26 in cushion 28 can be considered “airflow channels” at least due to their openness to the open area within cushion 28).

To claim 48, (insofar as definite and as best understood by Examiner) the modified invention of McNeal (i.e McNeal in view of Favre-Felix, as detailed above) further teaches a goggle wherein the cushion has a vented area (see Figures 2 and 8 of McNeal; col. 2, line 57 – col. 3, line 11 of McNeal; the open area within cushion 28 along with openings 26 can together be considered a “vented area” because air is allowed to pass freely throughout).

Examiner’s Comment
Examiner notes that although claims 12, 26, and 46 are currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, claims 12, 26, and 46 remain subject to the rejection under 35 USC 112(b).  Examiner further respectfully notes that substantive amendments to claims 12, 26, and/or 46, or claim(s) from which they depend (e.g. to broaden the scope of the claims), may result in prior art-based rejection(s) under 35 USC 102 and/or 35 USC 103 in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F Griffin Hall/Primary Examiner, Art Unit 3732